PER CURIAM:
Brent Michael Green appeals the district court’s order denying relief on his motion seeking a reduction in sentence, 18 U.S.C. § 3582(c) (2006), based on Amendment 750 to the U.S. Sentencing Guidelines Manual. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Green, No. 3:03-cr-00016-FDW-4 (W.D.N.C. Dec. 15, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.